OFFICE   OF THE AlTORNEY       GENERAL    OF TEXAS
                          AUSTIN


                                             Mrah 10, 1941

m8mr4ble xomsraarriaaa,
                      Jr.,Mrecto~
krpmtmmt of PubUo &f&y
C-P l-m
h8tln,  Tern8




         we 4re la rece                      ter of February
                                             ion or this ds-
                                             your latter 4s




                       fide farmer vhcre Cal0 use or
                uck is to haul his ovn produce, in-
    clutllrkg cattle,  rvlne, etc.,  that   he h4s Ntloed
    himself ,  to  market,  entitled to   the total ex-
    ecptian as derlned ia R.C .S., Art. 6675a-2 md
    as hold by ttre Court in Roan v. RBQVBS,77 9-W.
    (26) 737, or la he aal: entitled       to the 8POxWald
    503 raductim?”
 Xaoonblo    Boprr aarrlraa,Jr., rag. #Z’


              In muv*r to your fbrt and reocmd quertiar ve
              wdltnt
              -a       to Artia    667-a  vhich reds in

              “when a oosm4rolrl      motor vohlolr    nought




        thereof    of laborers       from their place of mai-
        denroe,and nuterlalr,           toolr, equlparclat 8ad sup-
        pll.8,    vlthout      ohargo, from the plaoo of pur-
        ch68e or 8tOrage, to hl8 0vn fSa or ramh,
        eXChBiVely        iO?    hiB own U88 Or USa m     luzh
        farm   the   F3gi8tlrati3C      llo~ee   fee, for the
        veight 01888ifiCatiQl8            herein mentltxmd, shall
        be fifty per cent (5C$) of the rcbgi8tl‘atlan
        fee pr.rorlbed     for Ve     t Qh88ifiOatiCCiS      hi
        sectiai 6 (Ilrt. 66 5ail&h
                                ) o? the Act heroby
        amnded l l l .” f Ck&wlining our8 )
             The ter!n “oo;rmo~oiU motor vehicle’ w used by
  the Legirlrture  in the rbotie quoted &tlcls   18 defined in
: Art1010 6679-1 a8 follovrr
              "(1) 'Cwralal Notor Vobialo'lllOWl8
        my motor vehicle other thm l motoxwle
        dOri&M3d O? Used to? the t?lUl8~?tdiOll Of
        ~psrtt,   lricludin~ eve- rehiclo ured for
        delivery pua’porer .
                In both Of the 098e8 you 8Ubdt        In your fIrat
  tV0 qUO8ti~8      the indiV;dUal    $8 not Using R "nOlQl%B~til
  motor vehlcleR      (U defined by the tegi818tWO) Ody itI
  the trm8portatiCex of hi8 me poultry, dairy livestock
  uid fmm product.8 to narkei.          %J i8 UBine 8amC to? the
  tral¶8poX%htil23   of  products  that   ho purchases*ox others
  d80.     It la apparent that the individual ln either -86
  you outline should not be entitled         to the reduced license
  tee hs p?C38CPibf3&    In the above quoted Article.
.




              Ia llno tith the above rebsonlng                 this   department
    ruled in opmoa HO. o-527 as r0iiw88
                %O U@ Of thb OpiaiOIIr thOPO?oXW,t&t
          thb barefIts of the Avt101e aoorw oly     to a
          pbrson vho tansports    Us ova produots to mar-
          kbt Or Othbr $KhtS so? ml0 Or pXV?OSS8ing,
          and is not for the bmat     0r l p mmm, u a-
          dlorted la your. inquiry tbt vould be trsnrport-
          ~prodUCt8     pUX'ChBS.dfromSnothor f8rmer   l l
              .

               It 1s t.h*'opinlon   of this deraH.ment,  therefore,
    thnt ths indlvldurls    nssmtlamd in your questions ano and
    tvo vould not be entltled     to the 5H reduotlm on farm
    truck 1108ZlSS8 S8 defined la h?tiCie    6675&h,    8Uplr.

                  In roux' third questlai     the     truck 1s used by a banr
    fide iarmor vho wee said truck mly for purposes of hauling
    hi8 ovn produce to markrt inoludlng cattle, etc., vhlch he
    bilDBelf hS FS18Od.        YOU S8k vhother said lablvidwl          18 em-
    titled to the fmn lloenre plates at the 5%               ?eductlaD as
    provided la Article 6675a&,            or vhether sold ipdlvldual        1s
    entltlod   to the to-1       lxm@lon pr~~Idod for la Article
    6679-2.      Article   6675~2     VU oaaotod u a part of the vhole
    reglstratlao      l8v in 1929. h?tiOl@        6679dr,    SUPFS, -8      8al-
    acted la 199 and VaS UI blmdmsnt              for 9IP908SS  of axtending
    l 5% reduoed license         fern to oortala     naeammpt vehlolSs.
    It did not affect the status of vehloles that vere               totally
    ox;mpt undo? Artlole 667-4.              Bean v. Reeves, 77 S. V. (2d)
         .
                  Artlclo   66751~2   reds   as     fOiiOV8r

                'Svery ovner of b motor vehicle,  trailer
          or reni-trailer   used or to be used upao the
          public hlgtnraga of this Stato,mdwchchauf-
          four,  8hS11 apply each JOU’ t0 t&O State E%gh-
          vay Departzmnt thmugh the Comty T8.x Collector
          of the County In vhich ha ?e8ldeS fO? the regls-
          tratim    of each such vehicle omed or controlled
          by him, or for * ohautBur'8 11CSXl80, to? the en-
Xamrablo Xom6r         Oudsaa, Jr., Pag6 i4


     sulngor         Cuvr6ntCslendArJ6ar                6rm6xpLr6d
     portion thereofl           provided,          hovever,   that
     ova6rs     of    f8.m   tzwtorr,        fsrm tr8iller8,         farm-




     trailers        hro oprrted         in conformity to bll           pro-
     Yi8iCQS Of the &v                     lXoOpt the ?6qul?6-
                                   8aYO a nd
     mart8 as to rag:stratiw and 1106nse~ sad gro-
     vidlng further t&t the exemptlaos in this
     s66tin   8b11 sot applr to any Sam-trailer or
     fsrm-reml-tnrller    vhen the ~068 veigllt. exceed8
     4,000 pounds; provldc?di that 03 l%rm-trailer or
     fsrm-86mI-tawller vlth meal tires shsll b6
     permitted to opente rt a speed Ah aotrsa of
     flft66n (15) tiles per ho\pJ and further pro-
     vided, that the exemptlam 3i thlc SCctian
     ohs11 not apply to 6ny f6m-tlSll6r      or rsrm-
     86ml-Wile?      vlth stecl tires of a vidth 1688
     thur th?66 iaCh68 o&m'i%ting in 6Xc088 of fiito6n
     (15) rilrs p6r hour: snd prOYlding, further,
     tbt th6 6X6BQtiCU ia this 8WtiOll Sh d lnot lP -
     ply to say fhrm-trisll8r or f8mu46ml-trUl6r      vh8n
     th6 -     I.8 used for hire.    P?OVid6d, hOV6Y6?,
     it shall bo unl8vN     to operate 8ay tmller or
     rut-trriler    at nJ+ht vlthout l ?av nd light
     or rud r6floctcrs.     (lhdu~        ours)
           The shove quoted Art1016 roqulrer that in ord6r for
QIO of th6 8peclflcd   v6MCl6S .nUU6?6t6d th6ulula to b6 6X6qt
the same au8t ba ‘operated or moved tmporully     upca the hlgh-
Mm:     The b&i8htUlW d6tlnbd uid t8I'm in tit1016 6679-l
la the r0iioving   lmguags:
              "(q)     By 'operated
                                or moved tmtporarIly
     UpOn     th6    hi&f878’        the Op6l'@tim OC
                                    16   lil6Ukt
     scimeying bstvean different     frrrms, and the
     opQmt,lcm or conv6ysac6 f?Ola the oVa6rt8     fir13
     to  the plaC6 VhQrQ hi8  f6I’S  ~POdUC6  18 prepimad
     to? mmket or vhere 8.me I8 sctually mket6d
     MU ?6tw.‘      (md6?llning     OW8)
.




    Eaaorablr Xom6b aarrls~,                Jr.,     P-6     #5




    Allrad v. a. C. &3#6-,     61 8. Y. 75, b6ld. that b vat6r
    truck VU WI ilBJd6lSUltof huabaadr~ Vithirr  the 810enlq
    of th6 Sbov6 quoted hX'tiOl6 Slid thSt th6 S6mS VSS Opo?*tbd
    or rov6d t6mporarlly on the hi&vaym booauno it va8 opera-
    6d     O-Y6
         for         V8t6?b6tUWB   fUWS.    fo'lirr6Yit.h th.
    abOV6 th6 &b~2  10 COU?t Of oiYi1 App6dS   a th6 O&S6 Or
    Bean Y. Roovos, n 8. V. (26) 737,  diSo USS6d l t%c t 8itW-
    t1m     ls   follffsr

                  "The a@eed 8tlbtePl6nt 8hCW8th6 follwinga
            The 8mltit     liY68  UpOn aad OWlWt68  8 farn
            la Lubbook Comty md ?ai868 cottm,      fed., and
            live stock thereon.    H6 OWlI 8 W6-tO?l FC?d
            truck, vhlch he operator haa tlae to tlae tsa-
            ;oM?ily Cn the hi&W&y8 ;f the 8t6t6 in t?aa8-
            -porting cotton f?aB his fam to th6 gin, farm
            product8 ).O the City 9f Lubbook, md mBte?lrls
            thor6fma   to anO i9r use on him f8rm; but the
            truck 18 operatad and used OXOlU8iY6ly in toll-
            nsoticm vlth the business of the tam.”

                   rho Court held a8 f9lloWc
                    'The &greed StAt6mont Of fSOt8 #hour that
            l~6llUlt'S        truck MS        u86d 6JcOlu81YOly in CW-
            nectlai    vlth    the    bU8in688       Of    hi8    hmn      sad ~68
            moved and opaNt6d but ~o~orullly  ca thd hi&-
            vrys ql undar *As intorpr6trtIon of Artlola
            66792 bjr the Suprea~ Court la Allred v. J. C.
            &golma,   Inc. 61 S. V. (24) 75, 91 A. L. R.
            417, th6 truak VU Ca 'lmphnwnt Of hwtmidry’
            and exempt f?m~          rsglrtrat:c92         fOeI."

                    Th6 lnd2vldual ycu ?Cf6? to Jn you? quootlan No. 3
    OpOMt6B  hi8 txuck !n the 8621  a maMe?               owr6t6d 8s    6pS6lh’lt
    hi8 truck in the @.%!ve r,uctec: ckee.  It 18 the Opinim  Of thi8
    department, t,hereforb J tbe.t acid motor vehlzlc 18 entitled to
    the to-1 6xemption coatolnec:    in Artlcl+ cs753-2, supra, In-
    rtoad of only the "JC$ reductlcn provided fez in Article
    W7sa-6,   8upra.

                                                                 lour~ very         truly